Case: 18-11102      Document: 00515013274         Page: 1    Date Filed: 06/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-11102                          FILED
                                  Summary Calendar                    June 27, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERRICK ADRIAN JOHNSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-1963


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Derrick Adrian Johnson, federal prisoner # 36454-177, appeals the
district court’s transfer of his Federal Rule of Civil Procedure 60(d)(3) motion
to this court, arguing that the district court erred in characterizing it as an
unauthorized successive motion to vacate his conviction under 28 U.S.C.
§ 2255.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11102    Document: 00515013274     Page: 2   Date Filed: 06/27/2019


                                 No. 18-11102

      The district court’s transfer order is an appealable collateral order over
which this court has jurisdiction. See United States v. Fulton, 780 F.3d 683,
688 (5th Cir. 2015); 28 U.S.C. § 1631; 28 U.S.C. § 2253(c)(1)(B). We review de
novo whether the district court properly construed Johnson’s purported Rule
60(d)(3) filing as a successive § 2255 motion. In re Coleman, 768 F.3d 367, 371
(5th Cir. 2014).
      Although it purportedly challenged the integrity of his prior proceedings
under § 2255, Johnson’s Rule 60(d)(3) motion explicitly challenged the district
court’s previous denial of relief on his claims of perjured testimony and
prosecutorial misconduct and explicitly sought vacatur of his criminal
conviction.   Accordingly, the district court properly characterized it as a
successive § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005);
United States v. Mosavi, 138 F.3d 1365, 1366 (5th Cir. 1998). Because Johnson
had not obtained prior authorization to file a successive § 2255 motion, the
district court lacked jurisdiction to entertain it. See United States v. Key, 205
F.3d 773, 774 (5th Cir. 2000). We therefore AFFIRM the district court’s order
transferring the § 2255 motion to this court under § 1631.




                                       2